Citation Nr: 1750205	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-26 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a neck and shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for disability of the toes, including hammertoes.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for muscle and joint pains, to include as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for residuals of a concussion.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected bronchitis with mild chronic obstructive pulmonary disease.

9.  Entitlement to service connection for fatigue, to include as a manifestation of an undiagnosed illness.

10.  Entitlement to service connection for gastrointestinal disability, to include as a manifestation of an undiagnosed illness.

11.  Entitlement to service connection for bilateral hearing loss disability.

12.  Entitlement to service connection for a sinus disability.

13.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

14.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

15.  Entitlement to service connection for heart disability, to include cardiomyopathy and arrhythmia.

16.  Entitlement to service connection for shortness of breath, to include as a manifestation of an undiagnosed illness.

17.  Entitlement to service connection for hypertension.

18.  Entitlement to service connection for elevated cholesterol.

19.  Entitlement to service connection for deep vein thrombosis (DVT), to include as a manifestation of an undiagnosed illness.
.

20.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

21.  Entitlement to a rating in excess of 10 percent for tinnitus.

22.  Entitlement to an initial, compensable rating for pseudofolliculitis barbae.

23.  Entitlement to a rating in excess of 10 percent for bronchitis with mild chronic obstructive pulmonary disease.

24.  Entitlement to an initial, compensable rating for residuals of right ankle sprain, prior to February 22, 2010.

25.  Entitlement to a rating in excess of 10 percent for residuals of right ankle sprain, from February 22, 2010.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2006, the RO denied service connection for bilateral knee disability, diabetes mellitus, residuals of a concussion, residuals of a left ankle sprain, and a neck and shoulder disability.  The July 2006 rating decision also granted service connection for residuals of right ankle sprain with a noncompensable evaluation, and granted service connection for bronchitis with a 10 percent evaluation.

A January 2009 rating decision denied service connection for fatigue, gastrointestinal problems, headaches, muscle and joint pains, and shortness of breath.

A July 2010 rating decision denied service connection for bilateral hearing loss disability, sinus disability, hypertension, and a disability of the toes, including hammertoes.  The RO also granted service connection for tinnitus and assigned a 10 percent rating for the disability.

In January 2013, the RO denied service connection for an acquired psychiatric disorder, sleep apnea, a heart disability, elevated cholesterol, DVT, erectile dysfunction, and peripheral neuropathy of the bilateral upper extremities.  In addition, the RO granted service connection for pseudofolliculitis barbae with a noncompensable evaluation.

In September 2016, the Veteran testified during a hearing before a Decision Review Office (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In addition, the Board remanded the matters on appeal in September 2016 to provide the Veteran the requested Board hearing.   However, in an August 2017 written correspondence, the Veteran withdrew his request.  The Board will accordingly proceed with an appellate decision on these matters.
The issues of entitlement to service connection for a neck and shoulder disability, bilateral knee disability, toe disability, peripheral neuropathy, diabetes mellitus, gastrointestinal disability, hearing loss, sleep apnea, heart disability, hypertension, erectile dysfunction, as well as the claim for increased rating for right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's muscle and joint pains have been attributed to a known etiology or are addressed in separate claims.  It is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness, to include fibromyalgia.  

2.  The Veteran's in-service concussion resolved without residuals other than that for which service connection is granted or is addressed separately.

3.  Chronic fatigue has been attributed to a known etiology.  It is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness, including chronic fatigue syndrome.

4.  The Veteran does not have chronic fatigue syndrome.  

5.  A migraine headache disability had its onset in service.

6.  Allergic rhinitis had its onset in service.

7.  PTSD with depressive disorder is attributable to service.

8.  A disability manifested by shortness of breath, other than that for which service-connection is already in effect, is not shown by the record.

9.  Elevated cholesterol is a laboratory finding and is not a disability.

10.  DVT has been attributed to a known etiology.  It is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness.

11.  DVT did not manifest in service or within one year of separation from service and is not otherwise related to service.

12.  VA's rating schedule does not provide for an evaluation higher than 10 percent for bilateral tinnitus; the Veteran already has this rating, and his tinnitus does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

13.  The Veteran's service-connected pseudofolliculitis barbae affects less than 5 percent of the entire body and does not require corticosteroids for treatment.

14.  The Veteran's service-connected bronchitis with mild chronic obstructive pulmonary disease is manifested by FEV-1 as low as 41 percent predicted.  


CONCLUSIONS OF LAW

1. The criteria for service connection for muscle and joint pains, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

2.  The criteria for service connection for residuals of concussion are not met.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2017).

3.  Migraine headaches were incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

5.  Allergic rhinitis was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

6.  PTSD with depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2017).

7.  The criteria for service connection for shortness of breath, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

8.  The criteria for service connection for a disability manifested by hypercholesterolemia (elevated cholesterol) have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  The criteria for service connection for DVT, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

10.  There is no legal basis for the assignment of an evaluation higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

11.  The criteria for an initial compensable evaluation for pseudofolliculitis barbae have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813-7806 (2017).

12. The criteria for a rating of 60 percent for bronchitis with mild chronic obstructive pulmonary disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6600 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes psychoses, organic disease of the nervous system, and cardiovascular-renal disease.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, cardiovascular-renal disease, and psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317  (a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. §  3.317(a)(2).

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii). In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are competent to report objective signs of illness. Id.   

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. §  3.317(a)(3), (4).

 As a threshold issue, it is undisputed that the Veteran served in Southwest Asia in 1991.  Accordingly, he is a "Persian Gulf" veteran within the meaning of § 3.317.

A.  Muscle and Joint Pains

The Veteran contends that he had a disability manifested by joint and muscle pains due to his Persian Gulf service.

The Veteran's service treatment records include various complaints related to the ankles, shoulder, neck, and back.

Following service, a November 2008 VA examination report reflects that the Veteran's muscle, bone and joint complaints represent degenerative joint disease, particularly of both knees, complicated by nerve compression syndrome involving the sensory nerves in his right lateral thigh and diabetic peripheral neuropathy.

On VA examination in May 2017, the examiner indicated that the Veteran had not been diagnosed with fibromyalgia.  He did not have widespread muscle or joint pain.  He had bilateral knee discomfort which was likely due to degenerative joint disease.  

The examiner noted that the Veteran did not have widespread musculoskeletal pain, and there were no trigger points for pain.  His joints complaints included the toes/feet and knees, which were by the examiner addressed on separate examinations.

VA treatment records otherwise disclose complaint of ankle/foot pain, right shoulder arthralgia/arthritis.  In March 2008, the Veteran presented with complaint of generalized fatigue, aches and pain; he was assessed with upper respiratory infection at that time.  In June 2009, the Veteran's knee complaints were related to diagnoses of knee arthralgia, degenerative joint disease, and deep vein thrombosis.  A May 2010 report notes assessment of lumbar strain.  In April 2013, the Veteran was assessed with arm pain/strain after changing a tire.

Based the competent and credible evidence of record, the Board finds that the claimed joint pain has been competently and credibly associated with known etiology and diagnoses, namely sprain and arthritis, and therefore service connection based on the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted.  38 C.F.R. § 3.317.

Otherwise, the VA examiner indicated that that a diagnosis of fibromyalgia syndrome was not indicated.

The Board notes that the Veteran is service-connected for bilateral ankle disability.  In addition, his complaints related to the toes/feet and neck, and shoulder are addressed in separate claims addressed herein.  Otherwise, no additional joint/muscle disability has been identified.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

The Board has considered the Veteran's lay statements regarding his symptomatology.  As a lay person, the Veteran is competent to report on that which he has personal knowledge, including symptoms such as pain, and the Board deems him credible in that regard. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Indeed, in this case, the medical evidence reveals that the Veteran's complaints of pain of the joints/muscles have been related to other disabilities, which are addressed in the Board's decision herein.

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      B.  Residuals of Concussion

The Veteran seeks service connection for residuals of a concussion incurred in service.  

Service treatment records dated in January 1980 reflect that the Veteran experienced a concussion as a result of a fall while playing basketball.  He had no recall of the events immediately afterward.  An examination was essentially within normal limits except for neck discomfort.  He was assessed with status-post concussion.

On report of medical history at retirement in March 1997, the examining nurse practitioner noted that the Veteran had been unconscious in 1982 due to being hit on the head while playing basketball.  He had an evaluation with normal results and full recovery.

Post-service VA and private treatment records otherwise do not reflect any complaint, finding, or diagnosis related to the in-service concussion.

During the Veteran's September 2016 DRO hearing, the Veteran reported that he experienced headaches as a result of the in-service head injury.  He also noted that he experienced neck and shoulder pain as a result of the injury.  

The Board notes that the Veteran's complaints of headaches, neck, and shoulder pain stemming from the in-service concussion are addressed in separate claims.  No other residual has been identified by the Veteran or in treatment records.  Based on the foregoing, the Board concludes that the in-service concussion resolved without residuals, other than that for which the Veteran is separately seeking service-connected.

Again the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also McClain, 21 Vet. App. at 321. Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d 1353   (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225. As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich, 104 F.3 at 1332.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 53-56.


C.  Headaches

The Veteran likewise contends that his headache disability had its onset in service.

As noted above, the Veteran suffered from a concussion in January 1980.  In August 1980, the Veteran reported sore throat and headache.  In December 1985, the Veteran complained of dizziness, headaches, and periodic nausea.

Following service, a November 2008 VA examination report reflects that the Veteran complained of headaches, which had been going on "all his life."  After physical examination, the examiner diagnosed tension headache with less than one prostrating headache a month.  The examiner indicated that it was unclear if this was a pre-existing condition.

On VA examination in May 2017, the examiner noted that service treatment records showed complaints of dizziness, nausea, and headache.  The Veteran reported that his headaches began around 1978, and that he thought that working with fuel caused them.  He also got knocked out playing basketball in the early 1980s.  The headaches were located in the neck or frontal area, could be unilateral, and were sharp or aching in nature with nausea and phono/photophobia.  They occurred at any time.  

A diagnosis of migraine, including migraine variants, was noted.  The examiner expressed that the Veteran appeared to have had frequent/severe headaches in service, making them likely related to service.

In this case, the record reflects complaint of headaches in service, as well as post-service complaint and diagnosis of migraine headaches.  In addition, the May 2017 examiner opined that the Veteran's migraine headache disorder had its onset in service.  There is no opinion to the contrary.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that a migraine headache disorder had its onset in service.  Accordingly, service connection for migraine headaches is warranted.
D.  Fatigue

The Veteran contends that he has chronic fatigue as a result of his Persian Gulf War service.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to fatigue or chronic fatigue syndrome. 

VA treatment records dated in 2010 reflect that the Veteran was referred for sleep study for difficulties with sleeping. An eventual sleep study from September 2012 reflects diagnosis of sleep apnea.

VA psychiatric examination in November 2011 reflects that the Veteran reported difficulty falling and staying asleep.

On VA sleep disorders examination in November 2012, the Veteran related difficulties with sleep due to sleep apnea, and resulting daytime fatigue.

On VA examination in May 2017, the examiner indicated that a diagnosis of chronic fatigue syndrome was not indicated.  Rather, the examiner indicated that the Veteran's chronic fatigue is most likely due to his poor sleep (4 to 5 hours at night per history), which is due to his PTSD and sleep apnea.

Based the competent and credible evidence of record, the Board finds that the claimed chronic fatigue has been competently and credibly associated with a known etiology and diagnosis, namely the Veteran's sleep apnea and psychiatric disorder, and therefore service connection based on the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted.  38 C.F.R. § 3.317.

Otherwise, the VA examiner indicated that that a diagnosis of chronic fatigue syndrome was not indicated.

Again, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also McClain, 21 Vet. App. at 321. Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225. As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

The Board has considered the Veteran's lay statements regarding his symptomatology. As a lay person, the Veteran is competent to report on that which he has personal knowledge, including symptoms such as fatigue, and the Board deems him credible in that regard. See Layno v. Brown, 6 Vet. App. 465, 469  (1994). Indeed, in this case, the medical evidence reveals that the Veteran's fatigue has been related to other disabilities, both of which are addressed in the Board's decision herein.

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich, 104 F.3d at 1332.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 53-56.

E.  Sinus Disability

The Veteran contends that service connection is warranted for a sinus disability.

The Veteran's service treatment records include reports of treatment for upper respiratory infection on various occasions, as well as bronchitis and rhinitis. In April 1986, the Veteran presented with complaint of chest pain and productive cough. He was assessed with probable mild allergy with bronchitis. On report of medical history in March 1997, the examining nurse practitioner noted that he Veteran suffered from frequent colds, five times a year, mild to severe from 1993 to 1998 while living in Georgia and Mississippi.  

Private treatment records dated in January and February 2004 reflect that the Veteran was treated for acute sinusitis and bronchitis.

A March 2008 VA treatment report reflects the Veteran's complaint of long history of sinus symptoms.  At that time, he was assessed with allergies and viral syndrome/upper respiratory infection.

On VA examination in November 2008, the examiner diagnosed allergic rhinitis.

A March 2009 VA treatment record reflects assessment of sinusitis.

A February 2010 VA examination report reflects chronic rhinitis, thought to be secondary to gastroesophageal reflux disease.  No evidence of sinusitis was found.  

On VA treatment in June 2010, assessment of allergic rhinitis was noted.

On VA examination in May 2017, the examiner diagnosed allergic rhinitis, and noted a date of diagnosis of 1986.   The examiner opined that the Veteran's allergic rhinitis and asthmatic bronchitis was at least as likely as not related to service, given that his service treatment records reflected treatment for allergic rhinitis and asthmatic bronchitis beginning in the 1980s.  There was no finding of chronic sinusitis.

In this case, the record reflects sinus-related complaints in service, variously diagnosed as upper respiratory infection and allergies, as well as post-service complaint and diagnosis of allergic rhinitis.  In addition, the May 2017 examiner opined that the Veteran's allergic rhinitis had its onset in service.  While one VA examiner related the disability to gastrointestinal problems, there is no opinion to the contrary regarding direct service connection.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that allergic rhinitis had its onset in service.  Accordingly, service connection for allergic rhinitis is warranted.

F.  Psychiatric Disorder

The Veteran contends that his psychiatric disorder, to include PTSD, is related to his in-service experiences in Iraq and Kuwait during the Persian Gulf War.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

Corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3). In such a case the following is required: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor; and (2) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service. See id.

Here, the Veteran's service treatment records include no complaint, finding or diagnosis with respect to the claimed psychiatric disorder.  His personnel records confirm his service in the Persian Gulf War in Operation Desert Shield/Storm.

An August 2010 VA treatment report reflects that the Veteran, who had no prior psychiatric evaluations, presented with complaint of difficulties with depression, anxiety, and PTSD.  He had nightmares about his experiences in service, during which he saw injured soldiers.  The examiner diagnosed depressive disorder and anxiety disorder, not otherwise specified.

On VA examination in March 2011, the Veteran was noted to be a veteran of the Air Force Special Forces, where he served as a forward air controller in the Gulf War in Iraq, Saudi Arabia, and Kuwait.  He reported depressed mood since his time in service and the subsequent breakup of his first marriage.  He also noted that he experienced panic attacks, difficulty sleeping, trouble concentrating, nightmares, emotional numbness, social withdrawal, and anxiety.

After evaluation, the examiner diagnosed anxiety disorder and depressive disorder.  The examiner indicated that these disorders appeared to be related to experiences during his military service.  He opined that depression and anxiety disorder is at least as likely as not aggravated, caused by, or a result of wartime experiences.

A December 2012 statement from D.D., therapist at Innovative Behavioral Health Service, reflects that the Veteran had been seen there since June 2012 as a result of PTSD issues relating to his military service. Treatment records from this facility reflect assessment of PTSD and mood and anxiety disorder.

On VA examination in May 2017, the Veteran described stressors in service.  He reported that he was involved in a small skirmish during pursuit of the Republic Guard.  They passed by some tanks that seemed to be unoccupied, when someone noticed movement and started firing tank rounds.  He reported running over dead bodies.  He also saw dead bodies along the Highway of Death from Kuwait to Iraq.  The examiner indicated that these stressors were adequate to meet criterion A of the PTSD diagnostic criteria (adequate to support diagnosis of PTSD), and were related to the Veteran's fear of hostile military or terrorist activity.

The examiner indicated that the Veteran met criterion A in that the Veteran was exposed to actual or threatened death or serious injury.  He met criterion B in that he experienced intrusive symptoms associated with the traumatic events.  Criterion C was met in that the Veteran persistently avoided stimuli associated with the traumatic events.  As the Veteran had negative alterations in cognition and mood associated with the traumatic events, criterion D was also met.  Criterion E was also met (marked alteration in arousal and reactivity associated with the traumatic events).  The examiner noted that criterion F, G, H, and I were met, but still indicated that diagnosis of PTSD was appropriate.

The examiner diagnosed PTSD and unspecified depressive disorder.  The examiner indicated that these were co-morbid diagnoses with overlapping symptoms, with symptoms related to re-experiencing being more specific to PTSD.

The examiner opined that the Veteran's PTSD is at least as likely as not caused by or a result of military service.  In so finding, the examiner noted that the Veteran's PTSD symptoms, hypervigilance, feelings of detachment from others, difficulty concentrating, irritability, and intense psychological and physiological distress at exposure to internal/external cues that symbolize or resemble an aspect of the trauma are related to experiences during military service.

In this case, the May 2017 examiner provided diagnosis of PTSD and depressive disorder, indicating that these diagnoses were co-morbid.  The examiner also indicated that the Veterans' stressors were related to his fear of hostile military activity and were adequate to support diagnosis of PTSD.  These stressors are consistent with the Veteran's service in the Persian Gulf.  See 38 C.F.R. § 3.304(f)(3).  The examiner also linked the Veteran's psychiatric disorder to service, and there is no opinion to the contrary, and in fact, the other VA examiner also related the Veteran's psychiatric disorder to service.

In sum, the record reflects post-service diagnoses of PTSD and depressive disorder and opinion linking the Veteran's stressors in service related to the fear of hostile military service.  For the foregoing reasons the Board finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as PTSD with depressive disorder.

G.  Shortness of Breath

The Veteran seeks service connection for disability manifested by shortness of breath, to include as due to undiagnosed illness stemming from his Persian Gulf service.

Service treatment records reflect various complaints of chest pain, cough, and difficulty breathing.  In June 1983, the Veteran was treated for bronchitis.  In April 1986, the Veteran was seen for complaint of chest pain and asthma attacks.

On VA treatment in February 2006, the Veteran presented with complaint of shortness of breath, for which he used his albuterol inhaler.

On VA examination in May 2006, the Veteran reported that he was diagnosed with asthma in 1981 or 1982.  He reported daily problems feeling faint and shortness of breath.  The examiner diagnosed bronchitis with mild chronic obstructive pulmonary disease (COPD).

A January 2010 VA examination report reflects continued complaint of shortness of breath.  The Veteran was diagnosed with asthma.

On VA examination in May 2017, the examiner determined that the Veteran's shortness of breath was more likely than not his asthmatic bronchitis.

In this case, the record reflects report of shortness of breath, which has been attributed to respiratory disabilities including bronchitis, COPD, and asthma.  

Here, the Veteran is service-connected for bronchitis with mild chronic obstructive pulmonary disease.  In addition, as discussed below in greater detail, to the extent that the Veteran has been diagnosed with asthma/bronchial asthma, these related symptoms have been considered in the rating assigned for the service-connected disability, and therefore known disabilities.  Therefore service connection based on the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted.  38 C.F.R. § 3.317.

As indicated by the 2017 VA examiner, no other diagnosis pertaining to the Veteran's complaint of shortness of breath has been indicated.

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also McClain , 21 Vet. App. at 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225. As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

The Board has considered the Veteran's lay statements regarding his symptomatology.  As a lay person, the Veteran is competent to report on that which he has personal knowledge, including symptoms such as shortness of breath, and the Board deems him credible in that regard. See Layno, 6 Vet. App. at 469. Indeed, in this case, the medical evidence reveals that the Veteran's shortness of breath has been related to a condition for which service connection is already in effect.

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich, 104 F.3d at 1332.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 53-56.

H.  Elevated Cholesterol

The Veteran also contends that he is entitled to service connection for elevated cholesterol.

Post-service VA treatment records reflect that the Veteran was prescribed medication to lower his cholesterol levels.  A private treatment report also reflects assessment of hypocholesteremia.

However, hypercholesterolemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445(May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.) The term "disability" as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, a disability associated with elevated cholesterol or lipids that manifest in service or is related to service has not been shown.

To the extent that the Veteran is seeking service connection for a heart disability and hypertension, these claims are addressed is separate claims, and are discussed below in greater.

The Board has considered the Veteran's lay statements regarding his symptomatology of elevated cholesterol. As a lay person, the Veteran is competent to report on that which he has personal knowledge, including symptoms, and the Board deems him credible in that regard. See Layno, 6 Vet. App. at  469.  However, as indicated, elevated cholesterol (hypocholesteremia) represents a laboratory finding, and is therefore not considered to be an actual disability in and of itself for which VA compensation benefits are payable. 

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366; see also Degmetich, 104 F.3d at 1332. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 53-56.

I.  DVT

The Veteran contends that his DVT is related to service, to include exposures from his Persian Gulf service.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed deep vein thrombosis.  On retirement examination in March 1997, the vascular system and lower extremities were noted to be normal.

Post-service VA treatment records indicate that the Veteran was assessed with deep vein thrombosis in August 2007.

A VA examination in November 2008 reflects that the Veteran developed deep vein thrombosis in 2007 and was on anticoagulation treatment.  He continued to have some swelling in the left lower extremity.

On VA examination in November 2012, a medical history summary indicated that the Veteran developed deep venous thrombosis in 2007.  He continued to have daily swelling in the left lower extremity.  He did not recall any problems with varicosities or leg swelling or clots while in service.

The examiner diagnosed deep venous thrombosis of the left lower leg, and noted a date of diagnosis of 2007.  The examiner indicated that, on review of the claims file, he did not have any documentation of DVT prior to 2007 or during his period of active duty.  Therefore, he could not related his DVT and leg swelling to service.  The examiner was not aware of a direct causal relationship between DVT and Gulf War exposure.

Based the competent and credible evidence of record, the Board finds that the claimed leg swelling/DVT has been competently and credibly associated with a known etiology and diagnosis, namely DVT, and therefore service connection based on the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted.  38 C.F.R. § 3.317.

With respect to whether the disability had its onset in or is otherwise related to service, there is no evidence that the Veteran's current DVT had its onset in service or is otherwise related to service.  The service treatment records are silent for related complaints or diagnoses, and the vascular system and lower extremities were normal.  

The Veteran has not alleged that he had symptoms of DVT in service or until many years thereafter, and the first evidence of the claimed disorder is in 2007, approximately 10 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).

Moreover, none of the private treatment records report indicates a relationship between the Veteran's DVT and service, to include his Persian Gulf War exposures.  The only opinion to address the etiology of the claimed DVT, that of the November 2012 VA examiner, weights against the claim.

Thus, based upon the cumulative record, we conclude that DVT first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316.

Moreover, the Veteran has not advanced any specific contention as to why he believes that that this disability is related to service other than to his Persian Gulf War service.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his DVT is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his DVT and service, including the opinion of the November 2012 VA examiner.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for DVT. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert , 1 Vet. App. at 55-56.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform evaluations of the disabilities on appeal are warranted.

A. Tinnitus

The Veteran contends that he is entitled to an increased rating for his bilateral tinnitus disability.

On VA examination in June 2010, the Veteran reported recurrent tinnitus that began before he left service.  The examiner diagnosed tinnitus and linked the disability to in-service noise exposure.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision. See Chairman's Memorandum No. 01-05-08 (April 28, 2005).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  

Additionally as will be discussed below in further detail, the record does not present, and it has not been asserted, that the record presents such an exceptional or unusual disability picture as to warrant the assignment of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321.  In this regard, the Board notes that there has been no demonstration that the service-connected tinnitus is productive of marked interference with employment, beyond that contemplated in the current 10 percent rating, nor productive of frequent hospitalization, as to prevent the use of the regular rating criteria.  The diagnostic criteria adequately contemplate the Veteran's symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In sum, the Schedule for Rating Disabilities is shown to provide a fair and adequate basis for rendering a decision in this case. Consequently, referral for a higher rating on an extraschedular basis is not warranted.

As there is no legal basis upon which to award a higher evaluation, to include a separate schedular evaluation for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




B.  Pseudofolliculitis Barbae

The Veteran contends that he is entitled to a compensable rating for his pseudofolliculitis barbae.  

The Board notes that a noncompensable rating has been assigned for the disability under 38 C.F.R. § 4.118, Diagnostic Code 7814 since July 26, 2010.  However, when the rating criteria for skin disabilities were amended in 2002, Diagnostic Code 7814 was eliminated. See 67 Fed. Reg. 49, 590  (July 31, 2002).

The rating criteria in effect since the effective date of service connection provide that, under Diagnostic Code 7813, dermatophytosis, including of the beard area, is to be rated as disfigurement of the head, face, or neck, scars, or dermatitis (Diagnostic Code 7806), depending on which is the predominant disability.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.   One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

On VA examination in November 2012, the Veteran reported that he used clippers to shave and developed a mild flare-up after each shave.  He denied any medical treatment for this since leaving service, and was not being followed by a physician for the condition.  He denied any functional impairment due to his skin condition.

On examination, the face was clean-shaven with the exception of a mustache.  The skin was smooth and without scarring or disfigurement.  There were no lesions, crusting, or inflammation.  There was no hyper or hypopigmentation.  The texture of the skin was normal.  There was hyperpigmentation of the anterior neck with multiple small papules present.  There was less than 1 percent of exposed area affected, and less than 1 percent of the entire body affected.

The examiner indicated that the condition did not cause scarring or disfigurement of the head, face, or neck.  He did not have any systemic manifestation due to skin disease.  He had not been treated with oral or topical medication in the past 12 months.  

The examiner diagnosed pseudofolliculitis.

On VA examination in May 2017, the Veteran reported that he saved about every 3 weeks, and when he did he got inflammation of his face.  He had not been treated with oral or topical medication in the past 12 months, nor had he had any other treatments or procedures.

Physical examination revealed that the condition affected less than 5 percent of total body area and less than 5 percent of exposed areas.  The facial skin was without scarring or disfigurement.  There was a mild hyperpigmentation of the anterior neck with multiple small papules present.  Otherwise, the face and neck were unremarkable.  No other pertinent physical findings, complications, conditions, signs, or symptoms were found.

The examiner diagnosed pseudofolliculitis barbae, and noted that the condition did not impact the Veteran's ability to work.

Based on the evidence presented, the Board finds against a compensable evaluation for pseudofolliculitis barbae.  There is no showing that this skin disability affects at least 5 percent, but less than 20 percent of the entire body covered; or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past 12-month period.  Rather, the VA examiner specifically indicated that less than 5 percent of total body area was affected, and that the Veteran was not using corticosteroids or other drugs or creams for treatment.

The Board has also considered whether the Veteran is entitled to a compensable rating on the basis of scars.  However, the VA examiners specifically indicated that the disability did not cause scarring or disfigurement.

Consistent with Diagnostic Code 7805, the Board has also considered whether a higher rating based on a disabling effect not considered under Diagnostic Codes 7800-7804 is warranted; however, given that the disability is not shown to be productive of other impairment warranting consideration under another diagnostic code, a higher rating on this basis is not applicable.

Accordingly, on this record, an initial compensable rating for the service-connected pseudofolliculitis barbae is not warranted.  

C.  Bronchitis

The Veteran's service connected bronchitis with mild chronic obstructive pulmonary disease is rated as 10 percent disability pursuant to the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6600.

Under this diagnostic code, a 10 percent rating applies for FEV-1 (Forced Expiratory Volume in one second) of 71 to 80 percent predicted, or FEV-1/FVC (Forced Vital Capacity) of 71 to 80 percent, or DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 66 to 80 percent predicted.  A 30 percent rating applies when FEV-1 is 56 to 70 percent predicted, FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating applies when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, or DLCO (SB) is 40 to 55 percent predicted, or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40 percent predicted, or there is maximum oxygen consumption of less than 15 ml/kg/min (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.

As discussed below in further detail, the record reflects a diagnosis of asthma/bronchial asthma.  In any event, as any respiratory limitation or pulmonary function testing results caused by a nonservice-connected disability is not clearly distinguishable from the service-connected disability, the Board will resolve reasonable doubt in favor of the Veteran and consider all respiratory findings, including pulmonary function test results as resulting from the service-connected bronchitis.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In that regard, the Board observes that bronchial asthma is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this code, a 30 percent rating applies when FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy is needed, or inhalational anti-inflammatory medication is needed.  A 60 percent rating applies when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent predicted, or at least monthly visits to a physician  for required care of exacerbations are necessary, or intermittent (at least 3 or more) courses of systemic (oral or parenteral) corticosteroids are needed.  A 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, or there is more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immunosuppressive medications is required (oral or parenteral).  

Under 38 C.F.R. § 4.97, post-bronchodilator studies are to be used in applying the evaluation criteria, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  

A May 2006 VA examination report reflects that the Veteran was diagnosed with asthma in 1981 or 1982.  He noted daily problems of feeling faint and shortness of breath.  He used an albuterol inhaler with relief of symptoms.  He also had a few episodes of bronchitis while in service.  He had a dry cough since he had pneumonia in 2005.  

The examiner diagnosed bronchitis with mild chronic obstructive pulmonary disease (FEV-1 of 80).

Private PFT studies dated in April 2008 reflect FVC of 68 and 66 percent, FEV-1 of 64 and 68 percent, and FEV-1/FVC of 94 and 96 percent.  However, the testing record does not indicate whether the studies were performed pre- or post-bronchodilator.

On VA examination in November 2008, the Veteran reported that he was short of breath when walking his mail route.  He did not have wheezing as much.  He stated that pollens, perfumes, weather changes, and hot weather all seemed to make this worse.  He did have some cough and phlegm, and sometimes a bit of blood.  

Objectively, the lungs were clear of rales, rubs, or rhonchi.  There were good breath sounds in all areas.  The examiner diagnosed asthma.

A January 2010 VA examination report reflects that the Veteran had asthma and was on medication including one tabled of Singulair daily and albuterol inhaler, which he used several times of day.  He had a dry cough in the morning.  The examiner diagnosed asthma, stable by history.

On VA examination in May 2017, the Veteran reported that he had been diagnosed with asthma and rhinitis.  The condition was worse when pollen was out in the spring and fall.  The condition required intermittent use of inhalational bronchodilator therapy and daily anti-inflammatory medication.  He did not use oral bronchodilators, antibiotics, or outpatient oxygen therapy.  He had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  No other pertinent physical findings, complications, conditions, signs or symptoms were indicated.

Chest x-ray revealed no acute cardiopulmonary process. 

PFT studies revealed pre-bronchodilator findings of FVC:  49 percent predicted, FEV-1: 50 predicted, FEV-1/FVC of 79 percent, and DLCO of 66 percent predicted.  Post-bronchodilator findings of FVC: 46 percent predicted, FEV-1:  41 percent predicted, and FEV-1/FVC of 60 percent.  The examiner indicated that the test that most accurately reflected the Veteran's level of disability was FEV-1.  

The examiner diagnosed asthma, noting that the cause of the Veteran's complaint of shortness of breath is more likely than not his asthmatic bronchitis.

VA treatment records note assessment of asthma, stable, with infrequent use of albuterol inhaler as needed.

Based on the foregoing, the Board concludes that a 60 percent rating is warranted for the Veteran's bronchitis with mild chronic obstructive pulmonary disease.  In so finding, the Board observes that the May 2017 VA examination reveals a finding of FEV-1 of 41 percent predicted, post-bronchodilator.  Such findings corresponds to a 60 percent rating under Diagnostic Code 6600.  

However, the Board also finds that a rating in excess of 60 percent for bronchitis with mild chronic obstructive pulmonary disease is not warranted.  VA examination PFT student do not demonstrate results falling within the prescribed ranges for higher, 100 percent rating.  Cor polmonale (right heart failure), or right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or use of outpatient oxygen therapy have not been shown.  In addition, under Diagnostic Code 6602, more than one asthma attack per week with episodes of respiratory failure, or use of system high dose corticosteroids or immune-suppressive medications are also not shown.

For all the foregoing reasons, the Board finds that a 60 percent rating, but no higher is warranted for the Veteran's service-connected bronchitis with mild chronic obstructive pulmonary disease.  In reaching this determination, the Board has considered all applicable diagnostic codes.  


ORDER

Entitlement to service connection for muscle and joint pains, to include as a manifestation of an undiagnosed illness, is denied.

Entitlement to service connection for residuals of concussion is denied.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for fatigue, to include as a manifestation of an undiagnosed illness, is denied.

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for PTSD with depressive disorder is granted.

Entitlement to service connection for shortness of breath, to include as a manifestation of an undiagnosed illness, is denied.

Entitlement to service connection for elevated cholesterol is denied.

Entitlement to service connection for DVT is denied.

Entitlement to an initial, compensable rating for tinnitus is denied.

Entitlement to an initial, compensable rating for pseudofolliculitis barbae is denied.

A 60 percent rating for bronchitis with mild chronic obstructive pulmonary disease is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND


Upon review of the claims file, the Board believes that additional development on the remaining claims is warranted.


Neck and Shoulder

The Veteran contends that he has a neck and shoulder disability stemming from in-service injury.

The Veteran's service treatment records reflect that in January 1980, he fell backward playing basketball and was treated for a concussion.  An examination at that time was essentially within normal limits except for neck discomfort.  In August 1995, the Veteran complained of pain in the right shoulder, and was assessed with tendonitis.

Following service, a 2008 VA treatment report reflects assessment of right shoulder arthralgia/arthritis.

During the Veteran's September 2016 DRO hearing, he testified that he had experienced neck and shoulder symptoms since the in-service injury.  

The Board notes that the Veteran has been afforded a number of VA examinations; however, none of them specifically address whether the Veteran has a neck/shoulder disability that is related to service.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Given the notation of injury in service, the Veteran's report of continuing symptoms and post-service indication of possible current neck/shoulder disability, the Board believes that a medical examination with opinion on the nature and etiology of the claimed disability is necessary to resolve the claim.


Service Connection for Bilateral Knee Disability 

The Veteran contends that he has suffered from longstanding knee pain which had its onset in service, related strain and stress from his in-service duties.

On VA examination in November 2008, the examiner diagnosed degenerative joint disease of both knees, which he noted was not unusual for a man of the Veteran's age.  A March 2009 VA treatment report also reflects assessment of degenerative joint disease of both knees.

However, while the Veteran has been afforded VA examinations regarding his knees, no opinion on the etiology of this disability has been provided.  

Given the Veteran's report of knee symptoms in and since service, and the post-service diagnosis of degenerative joint disease, the Board believes that a medical examination with opinion on the nature and etiology of the claimed disability is necessary to resolve the claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection for Disability of the Toes

The Veteran contends that he has disability of the toes, including hammertoes, that had its onset in service.

In October 1980, the Veteran complained of pain in both feet.  There were multiple callouses on the plantar aspect to the metatarsal phalangeal joints and medial aspect of the proximal interphalangeal joint of the great toe.  He was assessed with callous formation on the feet.  In September 1983, the Veteran was assessed with a questionable hairline fracture of the first metacarpal.  He was seen in podiatry, and assessed with capsulitis of the first metatarsal phalangeal joint on the right, secondary to hyperflexion of the joint.

On VA examination in February 2010, the examiner diagnosed hammertoes of the feet, toes 3-5 bilaterally, moderately severe, hallux valgus at 24 degrees bilaterally, and plantar wart of the left foot.

VA treatment records include a May 2012 report noting callus on the second metatarsal and a corn on the second and forth toe, with a hammer toe formation.

On VA examination in May 2017, the examiner concluded that the Veteran did not have a diagnosis related to the feet or toes, and there was no diagnosis of hammer toes.  As the Veteran did not have a diagnosis, the examiner concluded that no nexus to service had been established.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Therefore, the fact that hammertoes or other foot/toe disability was present at the time of the recent VA examination does not negate the need for a medical opinion addressing the etiology of any foot or toe disability present during the pendency of this claim. In this case, the evidence reflects clear assessment of hammertoes and other foot disability during the pendency of the claim. 

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given the foregoing, the Board believes that another examination with opinion is necessary to resolve the claim.

Diabetes Mellitus, Erectile Dysfunction and Peripheral Neuropathy

During his September 2016 DRO hearing, the Veteran reported that he was diagnosed with diabetes in approximately 2006; however, he believes that the onset of symptoms occurred much earlier and he did not get them evaluated as early as he should have.  He also noted that he had elevated glucose readings in service, and submitted copies of service treatment records documenting these elevated readings.

In a September 2008 statement, the Veteran also reported that a side-effect of the steroidal medication used to treat his service-connection bronchitis with COPD was diabetes mellitus.

In this case, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed diabetes mellitus.

Moreover, given that the Veteran contends that his erectile dysfunction and peripheral neuropathy are related to his diabetes mellitus, these matters are inextricably intertwined with the claim for service connection for diabetes mellitus. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that any Board action on the claim for entitlement to service connection for erectile dysfunction and peripheral neuropathy, would be premature

Service Connection for Bilateral Hearing Loss

The Veteran contends that his hearing loss is related to in-service noise exposure.

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records include no complaint or finding with respect to the claimed bilateral hearing loss disability.  On VA examination in June 2010, the Veteran reported that he was exposed to noise from jet engines, artillery, tanks, weapons, and grenades.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
15
LEFT
0
10
0
15
0

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner noted that hearing was within normal limits on examination, as it was on discharge examination in March 1997.

However, since that time, during his September 2016 DRO hearing, the Veteran testified that his hearing loss had worsened since the previous examination.  Given the number of years since the previous examination, and the Veteran's indication of worsening hearing that may meet the criteria for hearing loss disability, the Board believes that the Veteran should be afforded another examination to determine the nature and etiology of the claimed bilateral hearing loss disability.

Gastrointestinal Disability

The Veteran contends that he has a gastrointestinal disability as a result of his Persian Gulf service.

Post-service private treatment records reflect assessment of hiatal hernia and Barrett's esophagus.  On VA examination in November 2008, the Veteran was diagnosed with esophageal reflux with Barrett's esophagus.

On VA examination in May 2017, the examiner diagnosed gastroesophageal reflux disease (GERD).  The examiner indicated that medical science had not established a definitive cause of GERD, and it occurred in a significant number of the general population at large and there could be multiple causes or factors.  The examiner therefore found that to say that the Veteran's reflux was due to Gulf War exposure would require speculation.

The Veteran was also afforded an intestinal conditions VA examination in May 2017.  At that time, the examiner noted that the Veteran had symptoms suggestive of irritable bowel syndrome (IBS), but then indicated that no diagnosis was appropriate.  The examiner noted that the Veteran had provided a February 2017 treatment record from his VA provide indicating abdominal complaints.

The examiner again indicated that medical science had not established a definitive cause of IBS, and it occurred in a significant number of the general population at large and there could be multiple causes or factors.  The examiner therefore found that to say that the Veteran had IBS due to Gulf War exposure would require speculation.

The Board notes that 38 C.F.R. § 3.317 pertaining to Gulf War Veterans specifically contemplates IBS as a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317.

However, it is unclear as to whether the Veteran meets the criteria for diagnosis of IBS.  With respect to the remaining diagnoses-GERD, hiatal hernia, and Barrett's esophagus, it appears that these are attributable to a known diagnosis.  However, the examiner indicated that he could not provide an opinion as to the nature and etiology of these conditions without resort to speculation.

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382   (2010). In this case, the Board finds that there is insufficient rationale for the 2017 VA examiner's speculative opinion.  

For the foregoing reasons, the Board finds that the May 2017 examination is inadequate, and an additional medical examination and opinion is necessary to resolve the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hypertension

The Veteran contends that his hypertension had its onset in service, or is possibly related to the claime diabetes mellitus.

Retirement examination report of medical history in March 1997 notes that the Veteran was treated for high blood pressure in 1997 at Keesler Hospital.  The Veteran stated that he returned to normal diet and exercise, with no recurrence, complications or sequelae.

Post-service VA treatment records reflect diagnosis and use of medication for hypertension in 2007.

The Veteran was afforded a VA examination in June 2010 with addendum opinion.  That examiner noted that the Veteran was noted to have elevated blood pressure in 1997.  However, prior examinations as well as subsequent examinations recorded within service treatment records indicated that the Veteran was normotensive throughout the time of his military service.  His discharge examination showed blood pressure of 124/88 and that he was on no medication.  He was place on medication for hypertension in 2007.  Based on this information, the examiner determined that the Veteran did not have a diagnosis of hypertension while in service and for the subsequent 8 years in service.  He did not feel that the present diagnosis of essential hypertension started while in service or was a reflection of the documented elevated blood pressure in 1997.

The Board finds that this opinion is inadequate, as the examiner, while addressing whether the disability onset in service, did not provide opinion on whether the disability is otherwise related to service, or phrase the opinion in terms of "at least as likely as not."  In addition, secondary service connection was not addressed. Therefore, remand for an addendum, clarifying opinion is warranted.
Service Connection for Heart Disability

The Veteran contends that his heart disability was incurred in service or is secondary to the claimed diabetes mellitus.

The Veteran was afforded a VA examination in May 2017, at which time he was diagnosed with superventricular arrhythmia and cardiomyopathy.  The examiner found that the claimed disability was less likely than not incurred in or caused by service, noting that the Veteran's service treatment records contained no information concerning superventricular arrhythmia.  The service treatment record reports of sharp chest pain and an EKG showing diffuse changes was not sufficient information to make a determination of superventricular arrhythmia without speculating.  He indicated that this information was non-specific and not diagnostic or predictive of superventricular arrhythmia.

The Board finds that this opinion is inadequate, as the examiner, while addressing the Veteran's diagnosed superventricular arrhythmia, he did address the diagnosed cardiomyopathy.  In addition, he did not address the Veteran's contentions regarding secondary service connection.  Therefore, remand for an addendum, clarifying opinion is warranted.

Service Connection for Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he believes had its onset in service, or is related to his Gulf War service.

In a November 2012 statement, N.S. wrote that the Veteran stayed with him on occasion in 1994, and he notice the Veteran's loud snoring during sleep, and that the Veteran stopped breathing several times during the night.  A November 2012 statement from D.D. indicates that he had known the Veteran for 28 years and that they were roommates for 5 months at Hurlbert Air Force Base in 1984.  He indicates that the Veteran tossed and turned in his sleep, snored slight, and appeared to have periods in which he stopped breathing altogether and then gasped for air.

The Veteran was afforded VA examination in November 2012, at which time the examiner found no documentation of a sleep disorder while in active service, and diagnosis of sleep apnea was not made until September 2012.  He could not attribute the Veteran's sleep apnea to Gulf War exposure without resorting to speculation

During the Veteran's September 2016 DRO hearing, his representative contended that the disability could be secondary to service-connected disability, to include a psychiatric disorder.

On VA examination in May 2017, the examiner (who also provided the examination in 2012) diagnosed sleep apnea and again noted that he found no documentation of a sleep disorder while in active service, and diagnosis of sleep apnea was not made until September 2012.  He could not attribute the Veteran's sleep apnea to Gulf War exposure without resorting to speculation, given that medical science had not definitely determined the pathophysiology of obstructive factors and there may be many factors.

The Board finds these examinations inadequate, as the examiner did not address the Veteran's and lay witnesses contentions of symptoms in service.  Moreover, the examiner did not address the claim for service connection on a secondary basis.  For these reasons, the Board concludes that additional opinion must be obtained.

Increased Rating for Right Ankle

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Board notes that the Veteran was afforded VA examinations pertaining to the right ankle in 2006, 2010, and 2012.  Review of these examination reports reveal that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are incomplete, and the Veteran must be provided a new VA examination with respect to the right ankle, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed neck/shoulder disability. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should identify any current neck and/or shoulder disorder(s). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neck and/or shoulder disorder(s) first manifest in service or within one year of discharge thereof, or is otherwise medically related to service, to include the reports of neck and shoulder injury therein. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral knee disability. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should identify any current knee disorder(s). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's knee disorder(s) first manifest in service or within one year of discharge thereof, or is otherwise medically related to service. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports of earlier onset of knee symptoms in service and shortly after discharge must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed toe disability, to include hammertoes. Any indicated tests should be accomplished. The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history regarding his foot/toe symptoms. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any post-service foot/toe disability either first manifest in service or is otherwise medically related to service, to include whether the eye disability is related to in-service treatment foot and toe related complaints. 

The examiner should note the post-service findings of hammertoes and is asked to provide an opinion on the etiology of any foot or toe disability regardless of whether it has resolved.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed diabetes mellitus. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus 1) first manifest in service or within one year of discharge thereof, or is otherwise medically related to service, or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include bronchitis with COPD and  any medication used to treat this disorder.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports of earlier onset of symptoms of diabetes mellitus in service and shortly after discharge must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

6.  The AOJ should also refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed bilateral hearing loss.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has a hearing loss disability.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current hearing loss disability was incurred in service or are otherwise medically related to service, to include noise exposure therein.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

7.  Schedular Veteran for a VA Gulf War/undiagnosed illness gastrointestinal examination, with an appropriate examiner. The examiner must review the claims file in conjunction with the examination. All tests and studies deemed necessary by the examiner should be performed.

The examiner is requested to state whether the Veteran's gastrointestinal complaints are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis. If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state. The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more). The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms.

 If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

8.  Refer the electronic claims file to an appropriate medical professional for opinion pertaining to the claimed sleep apnea. The entire claims file must be made available to the designated examiner. If additional examination is deemed necessary, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed sleep apnea:

(1) had its onset in service or is otherwise medically related to service; or

(2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include a psychiatric disorder and allergic rhinitis. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to consider and address the Veteran's and the lay witnesses statements regarding the onset of sleep difficulties in service.  The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

9.  Refer the electronic claims file to an appropriate medical professional for opinion pertaining to the claimed hypertension. The entire claims file must be made available to the designated examiner. If additional examination is deemed necessary, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension 1) first manifest in service or within one year of discharge, or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, or to the claimed diabetes mellitus.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

10. Refer the electronic claims file to an appropriate medical professional for opinion pertaining to the claimed heart disability. The entire claims file must be made available to the designated examiner. If additional examination is deemed necessary, one should be provided.

The examiner should identify all heart disorders. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart disorder:

(1) had its onset in service or is otherwise medically related to service; or

(2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, or to the claimed diabetes mellitus.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to consider and address the Veteran's statements regarding the onset of heart problems in service.  The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached

11. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right ankle disability. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the right ankle.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right ankle is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should also comment on the impact of the Veteran's right ankle disability on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

12.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


